 


110 HR 6564 IH: To amend the Internal Revenue Code of 1986 to modify the rate of the excise tax on certain arrows designed for use by children.
U.S. House of Representatives
2008-07-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 2d Session 
H. R. 6564 
IN THE HOUSE OF REPRESENTATIVES 
 
July 22, 2008 
Mr. Kind (for himself and Mr. Ryan of Wisconsin) introduced the following bill; which was referred to the Committee on Ways and Means 
 
A BILL 
To amend the Internal Revenue Code of 1986 to modify the rate of the excise tax on certain arrows designed for use by children. 
 
 
1.Modification of rate of excise tax on certain arrows designed for use by children 
(a)In generalParagraph (2) of section 4161(b) of the Internal Revenue Code of 1986 (relating to arrows) is amended by redesignating subparagraph (B) as subparagraph (C) and by inserting after subparagraph (A) the following new subparagraph: 
 
(B)Exemption for certain arrow shaftsSubparagraph (A) shall not apply to any shaft measuring 5/16 of an inch or less in diameter and consisting of either— 
(i)all fiberglass and hollow, or 
(ii)all natural wood,with no laminations or artificial means of enhancing the spine of such shaft (whether sold separately or incorporated as part of a finished or unfinished product) of a type used in the manufacture of any arrow which after its assembly is not suitable for use with a bow described in paragraph (1)(A).. 
(b)Effective dateThe amendments made by this section shall apply to shafts first sold after the date of enactment of this Act. 
 
